Per Curiam.
The order appealed from, which is an order overruling a demurrer to an amended bill of complaint, will be affirmed for the reasons set forth in the opinion filed in the court of chancery by Vice-Chancellor Grey in so far as that opinion discusses the merits. Two grounds of demurrer, viz., the fourth and fifth, were not considered by the vice-chancellor for the reason that they could have been assigned under a previous demurrer that had been filed to the original bill, and this circumstance was held by the learned vice-chancellor to be a waiver of any right of objection to the amended bill upon these same grounds.
Without passing upon the correctness of the vice-chancellor’s conclusion upon this point of practice we have considered the grounds of demurrer referred to upon their merits.
The fourth ground of demurrer is, that the amended bill of complaint does not show that there are any moneys due by the insolvent company to persons other than the defendant, or that persons other than the defendant are interested, in the estate of the insolvent company.
The fifth ground of demurrer is, that the amended bill of *437complaint does not show that there are not sufficient moneys to pay all the debts of the insolvent company.
We have examined the amended bill of complaint in the light of these criticisms, and our conclusion is that the matters referred to are shown by such bill with sufficient certainty for all purposes involved in the pending litigation, and hence that the demurrant suffered no injury by the action of the court below that entitles him to a reversal of its order.
For affirmance—The Ci-iiee-Justice, Garrison, Fort, Garretson, Hendrickson, Pitney, Swayze, Reed, Trenchard, Bogert, Vredenburgi-i, Vroom, Green, Gray, Dill—15.
For reversal—None.